Title: To George Washington from Samuel Gath, 13 December 1791
From: Gath, Samuel
To: Washington, George



Great Sir
New york 13th Decr 1791

Give me leave to offer you ray sentiments, or oppinion, what wou’d be the most reasonable, and prudent method to settle a lasting Covenant, or treaty of peace, with the Indians in the westren County—From what little I have read in my youth, I remember

great crueltys practised by the Spanard Commanders in Maxico and Perew, and something has been practised Similer, in this here country called north America, by the European Nation⟨s⟩.
From this plain truths, (Great Sir) I wou’d advise you & both houses of Congress, to give the poor Soldiars better wages, send them under Brave & good officers to the west Country, let them begin to build a Strong Wall, about 10 or 15 hundred english miles, betwen them & us white People, at the same time call a convention of the Chiefs of both parties, exchang pledges of honour, exchange the manufactors of this Country, and europe with them for Peltry &c.—&c. I cou’d write much on this Subject, but my time will not admit. I hope you wil⟨l⟩ Pardon the liberty I take, & believe me to be great Sir—your most respectfull mo. obedt Humble Servant

Samuel Gath

